DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 11/26/2021 have been entered. Claims 1-20 remain pending in the application. The amendments overcome each of the rejections under 35 USC 112(b) set forth in the previous office action mailed on 09/08/2021. Additionally, the amendments to claim 3 adds sufficient structure such that the limitations do not invoke interpretation under 35 USC 112(f).
Election/Restrictions
Newly submitted claims 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 18-20 are directed towards the embodiment of FIGs 12 and 13 wherein the at least one wire is controlled by a pulley (Disclosed as a common drum/operating member 34) in contrast to the previously examined originally presented invention wherein the at least one wire is controlled by a slider. These embodiments are patentably distinct and are not obvious variants of one another. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the spring” and “the operating section main body” in lines 1 and 2 respectively. There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2013/0046338).
Regarding claim 16, Suzuki et al. discloses a treatment tool (1, FIG 1, paragraph [0034]) comprising: an elongated inserting section (30, FIGs 1-2, paragraph [0034]) configured to be curved or bent (Paragraph [0036] discloses 30 is formed of a coiled sheath. Paragraph [0055] discloses 30 is capable of “meandering within the forceps channel of the endoscope”, wherein meandering is .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-14, and 16-17 are rejected under 35 U.S.C. 103 as being obvious over Suzuki et al. (US 2013/0046338) in view of Golden et al. (US 2010/0268254).
Regarding claim 1, Suzuki et al. discloses a treatment tool (1, FIG 1, paragraph [0034]) comprising: an elongated inserting section (30, FIGs 1-2, paragraph [0034]) configured to be curved or bent (Paragraph [0036] discloses 30 is formed of a coiled sheath. Paragraph [0055] discloses 30 is capable of “meandering within the forceps channel of the endoscope”, wherein meandering is interpreted as bending to some degree. Therefore, the elongated insertion section is interpreted as being configured to curve or bend); an end effector (10, FIGs 1-2) connected to a distal end of the inserting section (FIG 2, paragraph [0034]); at least one wire (20, FIGs 1-3B) disposed from the end effector to a proximal end side of the inserting section (FIGs 3A-3B) through the inserting section (Paragraphs [0034-0036]); an operating section main body (41, FIG 1); a slider (42, FIGs 1 and 3A-3B, paragraphs [0034, 0037, and 0039-0040]) connected to a proximal end portion of the at least one wire (Paragraph [0037], FIG 3A), the slider being configured to be movable relative to the operating section main body in a direction along a longitudinal direction of the inserting section to actuate the end effector 39(Paragraphs [0037, 0039, 0040, 0045-0047]); and a spring (43, FIGs 3A-3B) connected between an end of the slider and the operating section main body (FIGs 1 and 3A-3B show spring 43 is connected between the slider and the operating section main body), wherein the spring is configured to bias the slider proximally when the proximal end portion of the at least one wire moves distally resulting from the inserting section being curved or bent (As viewed in FIG 3B, when the slider is moved in the direction of the arrow, spring 43 generates a force in the opposing direction, paragraph [0040]). In FIGs 4A-11, Suzuki et al. discloses various alternative embodiments for configurations of the spring which all achieve the same effect of biasing the slider proximally.
Suzuki et al. is silent regarding the spring being located at a position on the operating section main body proximal to the proximal end of the slider.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the spring of Suzuki such that spring 43 is removed and replaced by a coil spring positioned between the proximal end of the slider and operating section main body, radially external to the shaft 41 of the operating section main body, as taught by Golden et al. for the purpose of substituting one known biasing means for another to achieve the predictable result of biasing the slider proximally when the proximal end portion of the at least one wire moves distally. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007). In the device as modified, the proximal end of wire 20 would attach directly to slider 42 via plate 21.
Regarding claim 2, Suzuki et al./Golden et al. discloses the invention substantially as claimed, as set forth above for claim 1. Suzuki et al. further discloses an operation amount of the slider (Paragraphs [0037, 0039, 0040, 0045-0047]; an operation amount is defined by the distance which 42 slides along 41), in a state where the inserting section is linear, is set to a predetermined value to allow the end effector to exert a certain amount of power irrespective of the curve or bend of the inserting section (Paragraph [0055] discloses “the magnitude of the maximum force that acts on the treatment part 10 does not change even if the initial position of the slider before operation changes, for example, due to 
Regarding claim 3, Suzuki et al./Golden et al. discloses the invention substantially as claimed, as set forth above for claim 2. Suzuki et al. further discloses a stop (44) configured to limit the operation amount of the slider (Handle 44 mechanically limits the ability of 42 to slide proximally, therefore it regulates the operation amount of the slider because 42 can only be retracted a length along 41 until it abuts 44, FIG 1). 
Regarding claim 4, Suzuki et al./Golden et al. discloses the invention substantially as claimed, as set forth above for claim 3.
Suzuki et al. is silent regarding the stop limiting the operation amount of the slider in the state where the inserting section is linear to between 2.4 mm and 272 mm. The operation amount of the slider in the state where the inserting section is linear is determined by the length of operating part body 41, which Suzuki et al. is silent regarding. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Suzuki et al. to have an operating part body length of between 2.4 mm and 272 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Suzuki et al. would not operate differently with the claimed length and since the device in intended for used in small diameter procedures through an endoscope inserted into the body of a patent in the vicinity of target treatment tissues the device would function appropriately having the 
Regarding claim 5, Suzuki et al./Golden et al. discloses the invention substantially as claimed, as set forth above for claim 3. Suzuki et al. further discloses the at least one wire is two wires (FIG 2 shows that 20 splits into two wires at its distal end, one connected to each jaw of the end effector. One branch is interpreted as one wire and another branch plus the proximally extending length of 20 are interpreted as another of the two wires) each of which transmits power to the end effector (Each wire transmits a pulling force to the end effector in response to retraction of wire 20), the slider and the spring are connected to a proximal end portion of one of the two wires (FIG 3A-3B show 42 is attached to the proximal end of one of the wires. In the device as modified, 42 is directly attached to the connecting member 21 of the wire and the spring is connected to 42), and in the state where the inserting section is linear, the one of the two wires has slack between the spring and the slider (When the inserting section is linear and slider 42 is in its most distal position, no tension is being applied to the proximal end of wire 20 and therefore there is understood to be slack along the wire at some point between the spring and the slider). 
Regarding claim 6, Suzuki et al./Golden et al. discloses the invention substantially as claimed, as set forth above for claim 3. The device as modified further discloses the spring is configured to generate power in a proximal direction (The spring and slider are configured such that the spring biases the slider proximally, thus the spring is configured to generate power in a proximal direction) when the inserting section is curved or bent (The displacement and therefore power generation is capable of occurring if the inserting section is curved or bent to at least some degree).
 	Regarding claim 7, Suzuki et al./Golden et al. discloses the invention substantially as claimed, as set forth above for claim 6. The device as modified further discloses the spring comprises a helical extension spring configured to be elastically deformable in the longitudinal direction (The device as 
Regarding claim 8, Suzuki et al./Golden et al. discloses the invention substantially as claimed, as set forth above for claim 1.
The device as modified is silent regarding the spring having a spring constant of 0.037 N/mm or more and 40 N/mm or less. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the spring of the modified device to have a spring constant of 0.037 N/mm or more and 40 N/mm or less since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Suzuki et al. would not operate differently with the claimed spring constant and since the spring in intended for biasing the wire towards an open configuration of the end effector the device would function appropriately having the claimed spring constant. Further, applicant places no criticality on the range claimed, indicating simply that the spring constant “may” be within the claimed ranges (specification pp. [0063]).
Regarding claim 10, Suzuki et al./Golden et al. discloses the invention substantially as claimed, as set forth above for claim 1. Suzuki et al. further discloses the end effector comprises an energy release section that releases energy (Paragraphs [0042 and 0052] discloses the jaws of end effector 10 supplying energy form plug 56. The section of the end effector which transmits energy from the high frequency power source to the treatment tissue is interrupted as the energy release section), and the treatment tool comprises an electric wire that supplies the energy to the energy release section (Wire 
Regarding claim 11, Suzuki et al. discloses a treatment tool (1, FIG 1, paragraph [0034]) comprising: an elongated inserting section (30, FIGs 1-2, paragraph [0034]) configured to be curved or bent (Paragraph [0036] discloses 30 is formed of a coiled sheath. Paragraph [0055] discloses 30 is capable of “meandering within the forceps channel of the endoscope”, wherein meandering is interpreted as bending to some degree. Therefore, the elongated insertion section is interpreted as being configured to curve or bend); an end effector (10, FIGs 1-2) connected to a distal end of the inserting section (FIG 2, paragraph [0034]); at least one wire (20, FIGs 1-3B) disposed from the end effector to a proximal end side of the inserting section (FIGs 3A-3B) through the inserting section (Paragraphs [0034-0036]); an operating section main body (41, FIG 1); a slider (42, FIGs 1 and 3A-3B, paragraphs [0034, 0037, and 0039-0040]) connected to a proximal end portion of the at least one wire (Paragraph [0037], FIG 3A), the slider being configured  to be movable relative to the operating section main body in a direction along a longitudinal direction of the inserting section to actuate the end effector 39(Paragraphs [0037, 0039, 0040, 0045-0047]); and a spring (43, FIGs 3A-3B) connected between an end of the slider and the operating section main body (FIGs 1 and 3A-3B show spring 43 is connected between the slider and the operating section main body).
Suzuki et al. is silent regarding the spring being located at a position on the operating section main body proximal to the proximal end of the slider and the spring being a helical spring disposed to surround one of the inserting section or the operating section main body.
However, Golden et al. discloses a treatment tool (10, FIG 1A) comprising an end effector (18) controlled by a deployment rod (20, equivalent to wire 20 or Suzuki, paragraph [0054]) wherein the proximal end of the wire is attached to a slider (130, FIG 18, paragraph [0096]) and wherein a spring (126) is connected between a proximal end of the slider (FIG 18 shows spring 126 is posited proximal to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the spring of Suzuki such that spring 43 is removed and replaced by a helical spring positioned between the proximal end of the slider and operating section main body, radially external to the shaft 41 of the operating section main body, as taught by Golden et al. for the purpose of substituting one known biasing means for another to achieve the predictable result of biasing the slider when the proximal end portion of the at least one wire moves in an opposing direction. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007). In the device as modified, the proximal end of wire 20 would attach directly to slider 42 via plate 21.
Regarding claim 12, Suzuki et al./Golden et al. discloses the invention substantially as claimed, as set forth above for claim 11. The device as modified further discloses the spring is configured to generate power in a reverse direction to a direction of the displacement of the proximal end portion of the at least one wire by displacement of the proximal end portion of the at end portion of the at least one wire (The spring and slider are configured such that the spring biases the slider proximally when an opposite force is applied, thus the spring is configured to generate power in a reverse direction) when the inserting section is curved or bent (The displacement and therefore power generation is capable of occurring if the inserting section is curved or bent to at least some degree).
Regarding claim 13, Suzuki et al./Golden et al. discloses the invention substantially as claimed, as set forth above for claim 12. The device as modified further discloses the spring is configured to bias the slider distally (If an opposing force is applied to the spring past its resting state is a proximal direction, the spring will bias the slider distally to at least some degree).
Regarding claim 14, Suzuki et al./Golden et al. discloses the invention substantially as claimed, as set forth above for claim 12. The device as modified further discloses the spring is configured to bias the slider proximally (If an opposing force is applied to the spring past its resting state is a distal direction, the spring will bias the slider proximally to at least some degree).
Regarding claim 16, Suzuki et al. discloses the invention substantially as claimed, as set forth above for claim 15. Suzuki et al. further discloses the power input section comprises an operating section main body (41, FIG 1); a slider (42, FIGs a and 3A-3B, paragraphs [0034, 0037, and 0039-0040]) connected to the proximal end of the at least one wire (Paragraph [0037], FIG 3A), the slider being configured  to be movable relative to the operating section main body in a direction along a longitudinal direction of the inserting section to actuate the end effector 39(Paragraphs [0037, 0039, 0040, 0045-0047]); and a spring (43, FIGs 3A-3B) connected between an end of the slider and the operating section main body (FIGs 1 and 3A-3B show spring 43 is connected between the slider and the operating section main body), the spring being configured to bias the slider proximally (As viewed in FIG 3B, when the slider is moved in the direction of the arrow, spring 43 generates a force in the opposing direction, paragraph [0040]). In FIGs 4A-11, Suzuki et al. discloses various alternative embodiments for configurations of the spring which all achieve the same effect of biasing the slider proximally.
Suzuki et al. is silent regarding the spring being located at a position on the operating section main body proximal to the proximal end of the slider.
However, Golden et al. discloses a treatment tool (10, FIG 1a) comprising an end effector (18) controlled by a deployment rod (20, equivalent to wire 20 or Suzuki, paragraph [0054]) wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the spring of Suzuki such that spring 43 is removed and replaced by a coil spring positioned between the proximal end of the slider and operating section main body, radially external to the shaft 41 of the operating section main body, as taught by Golden et al. for the purpose of substituting one known biasing means for another to achieve the predictable result of biasing the slider proximally when the proximal end portion of the at least one wire moves distally. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007). In the device as modified, the proximal end of wire 20 would attach directly to slider 42 via plate 21.
Regarding claim 17, Suzuki et al./Golden et al. discloses the invention substantially as claimed, as set forth above for claim 15. The device as modified further discloses the spring is a helical spring (FIG 18 shows spring 126 is a helical spring) disposed to surround the operating section main body (Paragraph [0096] discloses 126 can surround 128, equivalent to the operating section main body).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2013/0046338) in view of Golden et al. (US 2010/0268254), further in view of Timberlake et al. (US 2006/0258954).
Regarding claim 9, Suzuki et al./Golden et al. discloses the invention substantially as claimed, as set forth above for claim 1.

However, Timberlake et al. teaches in the same field of endeavor of a treatment tool (10, FIG 1) having an end effector (11, paragraph [0060]), and elongate inserting section (50) and a wire (39) disposed from the end effector to a proximal side of the inserting section (Paragraph [0059]) for actuating the end effector (Paragraphs [0061 and 0064]), wherein a surface of the wire is coated with a friction reducing material (Paragraph [0068] discloses wire 39 can be coated with PTFE “to facilitate its movement within, and lessen the friction force relative to, tubular member 50”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the wire of Suzuki et al. to be coated with a material for reducing friction, as taught by Timberlake et al., for the purpose of reducing the friction between the wire and the elongate inserting section through which the wire passes and translates (Timberlake: paragraph [0068]).
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 11/26/2021, with respect to the rejection(s) of claim 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki et al. further in view of Golden (US 2010/0268254) to teach the newly recited limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771